Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 11-12, 14-18, 30 and 41 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “wherein said first and second dipole arms are configured to resonate at a first frequency, and wherein the first and second LC networks are configured as low pass filters that preferentially block signals at the first frequency”. These features reflect the application’s invention and are not taught by the pertinent prior arts Jones (US 20140139387), Collins (US 20080238800) and Asanuma (US 20130249753). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Jones, Collins and Asanuma to include features of amended claim 1.
Regarding claim 11, prior art of record or most closely prior art fails to disclose, “wherein said first dipole radiator comprises a multi-layer printed circuit board; wherein the first and second dipole arms comprise patterned metallization on a first side of the multi-layer printed circuit board; and wherein each of the first and second LC networks comprises patterned metallization on a second side of the multi-layer printed circuit board”. These features reflect the application’s invention and are not taught by the pertinent prior arts Jones (US 20140139387), Collins (US 20080238800) and Asanuma (US 20130249753). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Jones, Collins and Asanuma to include features of amended claim 11.
Dependent claims 12 and 14-18 are considered to be allowable by virtue of their dependencies on claim 11.
Regarding claim 30, prior art of record or most closely prior art fails to disclose, “an LC network comprising a second dipole arm on a rear side of the printed circuit board, which is capacitively- coupled through the multi-layer printed circuit board to the first dipole arm, and an inductor having a first terminal electrically connected to the first dipole arm and a second terminal electrically connected to the second dipole arm”. These features reflect the application’s invention and are not taught by the pertinent prior arts Jones (US 20140139387), Collins (US 20080238800) and Asanuma (US 20130249753). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Jones, Collins and Asanuma to include features of amended claim 30.
Regarding claim 41, prior art of record or most closely prior art fails to disclose, “at least one capacitor having a first electrode capacitively coupled to a first dipole arm of said first dipole radiator and a second electrode electrically connected in series with a first terminal of said at least one inductor, which has a second terminal electrically coupled by the resonant circuit to the first dipole arm”. These features reflect the application’s invention and are not taught by the pertinent prior arts Jones (US 20140139387), Collins (US 20080238800) and Asanuma (US 20130249753). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Jones, Collins and Asanuma to include features of amended claim 41.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
wherein said first and second dipole arms are configured to resonate at a first frequency, and wherein the first and second LC networks are configured as low pass filters that preferentially block signals at the first frequency.

/HAI V TRAN/Primary Examiner, Art Unit 2845